J-S17039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARRELL D. GOREE

                            Appellant               No. 1640 WDA 2014


                Appeal from the PCRA Order September 10, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0007569-2010


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED APRIL 1, 2015

        Appellant, Darrell D. Goree, appeals from the order entered in the

Allegheny County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

In January 2010, M.M. (“Victim”) was a student at the Kaplan Career

Institute, studying to be a medical assistant.    On January 6, 2010, Victim

had class in the morning until approximately noon. Shortly after her class,

Victim boarded a bus. Appellant, who was a stranger to Victim, approached

Victim, asked for her name, and asked if Victim had a boyfriend.       Victim

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S17039-15


responded with her name and indicated that she did not have a boyfriend.

Appellant then asked if Victim wanted to go to lunch.          Victim initially

declined Appellant’s invitation, but after Appellant persisted several times,

Victim agreed to have lunch with him. Victim followed Appellant off the bus,

and the two walked around together outside. At some point, Appellant led

Victim down an alleyway and toward an abandoned house. Victim became

nervous because Appellant was significantly larger than Victim, who was

only 4’10” tall and approximately ninety (90) pounds.      Victim started to

scream, but Appellant grabbed her wrist and pulled her into the house.

Appellant led Victim to the third floor of the house, directed Victim to lie

down on a wallboard on the floor, and removed Victim’s clothing. Appellant

stuck two fingers into Victim’s vagina, and then forced Victim to have sexual

intercourse with him. Victim tried to scream, but Appellant stuck his sock

into Victim’s mouth to quiet her. Victim bit and kicked Appellant during the

encounter.

     After Appellant finished having sex with Victim, he dumped Victim’s

purse onto the floor and removed Victim’s wallet. Victim’s wallet contained,

inter alia, a Capital One credit card.   Appellant demanded that Victim tell

Appellant the pin number for the credit card, so Victim supplied a fake pin

number.   Appellant took Victim’s wallet and left the house.     When Victim

exited the abandoned house, she flagged down a woman for help.             The

woman helped Victim contact the police. Victim subsequently reported the


                                    -2-
J-S17039-15


incident to police and sought medical attention for her injuries.

      Meanwhile, Appellant attempted to make numerous transactions using

Victim’s credit card.    At 2:06 p.m. that day, Appellant attempted to use

Victim’s credit card at an ATM on 540 East Ohio Street.                 When the

transaction was declined, Appellant tried to use Victim’s credit card at

another ATM within walking distance at 807 Middle Street; this transaction

was also declined.      Appellant made three additional attempts to remove

money from the ATM at 807 Middle Street using Victim’s credit card; each

transaction was unsuccessful. At 3:20 p.m. and 3:22 p.m., Appellant made

two successful purchases using Victim’s credit card at a Wal-Mart. Appellant

made other attempts to use Victim’s credit card at Wal-Mart, but the

subsequent transactions were declined. Appellant also tried to use Victim’s

credit card at a Ross store and a Wine & Spirits store, but those transactions

were similarly unsuccessful.

      Police arrested Appellant on May 13, 2010, and the Commonwealth

charged Appellant with rape, sexual assault, aggravated indecent assault,

unlawful restraint, robbery, and access device fraud. Appellant proceeded to

a bench trial on August 29, 2011. At trial, the Commonwealth presented the

following   testimony/evidence,   inter   alia:   (1)   Victim’s   testimony;   (2)

testimony from Officer Krebs, who made contact with Victim shortly after the

assault; Officer Krebs testified that Victim was shaken, sobbing, and

appeared disoriented and confused; Officer Krebs retraced Victim’s steps to


                                     -3-
J-S17039-15


the abandoned house and contacted his supervisor to report the crime

scene; (3) Victim’s medical records following the assault on January 6, 2010,

which the court admitted by stipulation of the parties; swabbing of Victim’s

vaginal area showed the presence of seminal material matching Appellant’s

profile; (4) testimony from Detective Boss, who interviewed Victim at the

hospital; the detective testified that Victim was shaking and terrified, with

dirt and debris all over her body; Detective Boss subsequently spoke to a

representative at Capital One and obtained Victim’s credit card statement

from the day in question from the bank’s fraud investigation department;

using Victim’s credit card statement from January 6, 2010, Detective Boss

testified about the different transactions made on that day; Detective Boss

also testified that he received surveillance videos from the various locations

where transactions were made on January 6, 2010, showing a man matching

Appellant’s description making the transactions listed on Victim’s credit card

statement;2 and (5) testimony from Janet McFarland, a sexual assault nurse

examiner, who examined Victim; Victim told Nurse McFarland what had

happened with Appellant, and Nurse McFarland testified that Victim’s injuries

were consistent with her description of the events; Nurse McFarland reported

that Victim had vaginal bleeding, an abrasion to her knee, and black

____________________________________________


2
  Detective Boss admitted that the surveillance video from 807 Middle Street
was not useful because that video did not show the person making the
transaction.



                                           -4-
J-S17039-15


markings on her hands.

      Appellant presented the following testimony/evidence, inter alia, in his

defense: (1) testimony from Janet Orr, the bank manager at the ESB Bank

located at 807 Middle Street where Appellant attempted to use Victim’s

credit card; Ms. Orr testified that if someone uses an incorrect pin number

three times, the machine retains the bank card and shreds it; (2) testimony

from Detective Boss (whom the defense re-called), that when police

executed a search warrant of Appellant’s residence, police did not recover

any of Victim’s belongings; and (3) Appellant’s testimony; Appellant testified

that he already knew Victim on January 6, 2010, and they had previously

engaged in sexual intercourse sometime in July 2009; Appellant said that

when he ran into Victim on the bus on January 6, 2010, the two made

conversation and talked about “hooking up” (meaning, having sex);

Appellant said he walked with Victim to the abandoned house and they had

consensual sex; when Victim asked for Appellant’s phone number, Appellant

said he could not give it to her because Appellant’s girlfriend might find out,

so Victim offered to buy Appellant another phone; Victim gave Appellant her

credit card to purchase a phone, as well as the pin number for the credit

card; Appellant tried to dispense money from an ATM using Victim’s card so

he could take the money to a Cricket store to purchase a phone; when the

ATM attempts were unsuccessful, Appellant used the credit card at Wal-Mart

to buy a Virgin mobile phone and a Virgin phone card; Appellant ran into


                                     -5-
J-S17039-15


Victim several weeks later, and returned Victim’s credit card; upon

questioning from the court, Appellant said Victim did not go with Appellant

to purchase the phone from the Cricket store because the store was too

close to Appellant’s house, and Appellant’s girlfriend might see Appellant

with Victim; Appellant also admitted he attempted to purchase liquor and

other items using Victim’s credit card because Appellant took advantage of

the situation.

      On August 30, 2011, at the conclusion of trial, the court convicted

Appellant of all counts.     The court sentenced Appellant on November 7,

2011, to five (5) to ten (10) years’ imprisonment for rape, plus ten (10)

years’ probation, and a consecutive ten (10) years’ probation for sexual

assault; the court did not impose any further penalty for the remaining

convictions.     Appellant timely filed post-sentence motions, which the court

granted in part and denied in part on March 15, 2012. The court granted

relief solely as to Appellant’s illegal sentencing claim, agreeing that

Appellant’s sexual assault sentence should have merged with Appellant’s

rape sentence; the court denied Appellant’s challenges to the weight of the

evidence and the discretionary aspects of his sentence. On April 5, 2012,

the court entered a new sentencing order, which eliminated the sexual

assault probationary sentence. Thus, the court sentenced Appellant to five

(5) to ten (10) years’ imprisonment for rape, plus ten (10) years’ probation;

the court imposed no further penalty for the remaining convictions.


                                      -6-
J-S17039-15


        This Court affirmed Appellant’s judgment of sentence on December 11,

2012, and our Supreme Court denied allowance of appeal on August 6,

2013.     See Commonwealth v. Goree, 64 A.3d 17 (Pa.Super. 2012),

appeal denied, 621 Pa. 653, 72 A.3d 600 (2013).          On January 17, 2014,

Appellant timely filed a pro se PCRA petition. The court appointed counsel

on January 28, 2014, who filed an amended PCRA petition on May 29, 2014.

On August 14, 2014, the court issued notice of its intent to dismiss

Appellant’s petition without a hearing per Pa.R.Crim.P. 907; Appellant did

not respond. The court denied Appellant’s PCRA petition on September 10,

2014.    On October 6, 2014, Appellant timely filed a notice of appeal.   On

October 8, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b); Appellant

timely complied on October 20, 2014.

        Appellant presents the following issues for our review:

           WAS [APPELLANT’S] CLAIM FOR RELIEF PROPERLY
           COGNIZABLE UNDER THE POST-CONVICTION RELIEF
           ACT?[3]
____________________________________________


3
   Appellant’s first issue is simply an explanation of why Appellant’s
ineffective assistance of counsel claim (raised in his second issue) is
cognizable and properly preserved under the PCRA. The Commonwealth
does not dispute that Appellant’s ineffectiveness of counsel claim is
cognizable under the PCRA and preserved. Appellant is eligible for relief
under the PCRA if he can plead and prove his ineffectiveness of counsel
claim. See 42 Pa.C.S.A. § 9543(a)(2)(ii) (explaining PCRA petitioner must
plead and prove his conviction or sentence resulted from, inter alia,
ineffective assistance of counsel). Thus, we will give issue one no further
attention.



                                           -7-
J-S17039-15



          DID THE [PCRA] COURT ABUSE ITS DISCRETION IN
          DENYING    THE   PETITION    ALLEGING    COUNSEL’S
          INEFFECTIVENESS   WITHOUT    A    HEARING,  WHERE
          [APPELLANT] ESTABLISHED THE MERITS OF THE CLAIM
          THAT TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
          OBJECT TO AND MAKE A SUFFICIENT OFFER OF PROOF IN
          RESPONSE TO [THE] COURT’S LIMITATION OF HIS
          CROSS-EXAMINATION OF DETECTIVE BOSS WITH REGARD
          TO THE ALLEGED VICTIM’S CREDIT LIMIT?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if       the   record contains any support for         those   findings.

Commonwealth v. Carr, 768 A.2d 1164 (Pa.Super. 2001). A petitioner is

not entitled to a PCRA hearing as a matter of right; the PCRA court can

decline to hold a hearing if there is no genuine issue concerning any material

fact, the petitioner is not entitled to PCRA relief, and no purpose would be

served by any further proceedings.       Commonwealth v. Hardcastle, 549

Pa. 450, 701 A.2d 541 (1997).

      Appellant argues Victim gave him the pin number to her credit card so

Appellant could purchase a new phone. Appellant asserts that during cross-

examination of Detective Boss during the Commonwealth’s case-in-chief,

defense   counsel    attempted   to   elicit   testimony   from   Detective   Boss

                                      -8-
J-S17039-15


concerning Victim’s credit limit on her credit card.             Appellant explains the

court interrupted defense counsel to ask where counsel was going with his

line of questioning.       Defense counsel responded that testimony of Victim’s

credit   limit   was      relevant   to   show   several    of   Appellant’s   attempted

transactions with Victim’s credit card were declined because Victim’s account

had insufficient funds—not because Appellant was using the wrong pin

number. The court precluded defense counsel from proceeding with this line

of questioning, and counsel did not object.             Appellant maintains counsel’s

failure to object resulted in this Court’s waiver on direct appeal of Appellant’s

challenge to the court’s preclusion of Detective Boss’ testimony. Appellant

claims testimony concerning Victim’s credit limit was essential because the

case centered on Victim’s credibility, and proof that the transactions were

unsuccessful because the account had insufficient funds (and not because

Appellant used the wrong pin number) would have undermined Victim’s

credibility    relative    to   Appellant’s   robbery      and   access   device   fraud

convictions.      Appellant contends counsel failed to lodge an appropriate

objection to the court’s ruling or provide a sufficient offer of proof to the

court regarding why the testimony was so crucial. Appellant submits he had

a right to explore the possibility that the credit card transactions were

declined solely due to insufficient funds, which would have cast doubt on

Victim’s version of the events.               Appellant concludes counsel’s errors

constituted ineffective assistance of counsel, and this Court must reverse the


                                           -9-
J-S17039-15


order denying PCRA relief and grant Appellant a new trial.4 We disagree.

       The    law   presumes       counsel     has   rendered     effective   assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219, 1222 (Pa.Super. 2004),

appeal denied, 582 Pa. 695, 871 A.2d 189 (2005). To prevail on a claim of

ineffective    assistance     of   counsel,     a    petitioner   must   show,    by   a

preponderance of the evidence, ineffective assistance of counsel which, in

the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super.

2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).                  The petitioner

must demonstrate: (1) the underlying claim is of arguable merit; (2) counsel

had no reasonable strategic basis for his action or inaction; and (3) but for

the errors and omissions of counsel, there is a reasonable probability that

the outcome of the proceedings would have been different.                       Id.    “A

reasonable probability is a probability that is sufficient to undermine

confidence in the outcome of the proceeding.” Commonwealth v. Spotz,

___ Pa. ___, ___, 84 A.3d 294, 312 (2014) (quoting Commonwealth v.

Ali, 608 Pa. 71, 86-87, 10 A.3d 282, 291 (2010)). “The petitioner bears the
____________________________________________


4
  Appellant also insists counsel was ineffective because he did not ask Victim
or Ms. Orr (the manager of the ESB Bank) about the credit limits reflected in
Victim’s bank statements. Appellant failed to raise this particular claim in his
Rule 1925(b) statement, so it is waived. See Commonwealth v. Castillo,
585 Pa. 395, 888 A.2d 775 (2005) (holding issues not raised in Rule 1925(b)
statement will be deemed waived on appeal).



                                          - 10 -
J-S17039-15


burden of proving all three prongs of the test.”     Turetsky, supra at 880

(quoting Commonwealth v. Johnson, 868 A.2d 1278, 1281 (Pa.Super.

2005), appeal denied, 583 Pa. 680, 877 A.2d 460 (2005)).          Significantly,

“[i]f it is clear that [an a]ppellant has not demonstrated that counsel’s act or

omission adversely affected the outcome of the proceedings, the claim may

be dismissed on that basis alone and the court need not first determine

whether the first and second prongs have been met.” Commonwealth v.

Albrecht, 554 Pa. 31, 46, 720 A.2d 693, 701 (1998).

       Instantly, the PCRA court explained its denial of Appellant’s PCRA

petition, as follows:

          Over 3 years ago, this [c]ourt was the fact-finder in a non-
          jury trial. The [c]ourt heard from 9 witnesses including
          [Appellant].   The decision was guilty of all charges.
          Sentencing followed as did a direct appeal to the Superior
          Court of Pennsylvania. In December, 2012, our appeals
          [C]ourt affirmed, see, 754 WDA 2012, followed by our
          Supreme Court declining any further review on August 6,
          2013. See, 8 WAL 2013.

          [Appellant] sought post-conviction relief with the
          assistance of appointed counsel. On August 14, 2014, this
          [c]ourt set forth its initial inclinations [in its Rule 907
          notice order5] about the claims being raised and their lack
____________________________________________


5
  In its Rule 907 notice order, the PCRA court explained: “Based upon a
review of the entire case file, the [c]ourt feels there are not genuine issues
of any material fact and no purpose would be served by conducting any
additional proceedings. It is the [c]ourt’s view, at this point, that he is not
entitled to any relief as a matter of law. The reasons for this position are a
vivid memory of the facts, the implausibility of more cross-examination
changing anything, and the inability of [Appellant] to show prejudice.” (Rule
907 Notice Order, filed 8/14/14, at 1).



                                          - 11 -
J-S17039-15


         of merit. On September 10, 2014, the [c]ourt dismissed
         the PCRA [petition] without a hearing. [Appellant] takes
         exception to that act. He claims this [c]ourt should have
         granted him a hearing on his claim of ineffective assistance
         of counsel.       [Appellant] says his trial lawyer was
         “ineffective” in two ways: first by not objecting to this
         [c]ourt’s stopping him from [presenting] relevant
         evidence; Concise Statement, paragraph 18(A); and,
         second, by “failing to make a sufficient offer of proof of the
         relevance of the evidence in response to this court’s
         limiting his cross-examination of Detective Boss with
         regard to the alleged victim’s credit limit.” Id. According
         to [Appellant], this testimony would have raised a
         reasonable doubt because this evidence would have placed
         a negative cast on [Victim’s] entire version of events. The
         [c]ourt disagrees with that interpretation. As mentioned in
         earlier expressions by this [c]ourt, the [c]ourt believed the
         government’s main witness, [Victim]. [As stated at the
         conclusion of trial,] “I find the victim, although extremely
         gullible, to be credible. I find the story of [Appellant] to be
         totally incredible.” [N.T. Trial, 8/30/11, at 168-69]. Any
         effort to undercut that believability with such tangential
         evidence does not clear the hurdle of [Appellant] showing
         prejudice. As such, his PCRA [petition] was dismissed
         without any more fact finding.

(PCRA Court Opinion, filed October 27, 2014, at 1-2). We accept the PCRA

court’s reasoning.   See Hardcastle, supra; Ford, supra; Carr, supra.

The PCRA court was the fact-finder at Appellant’s trial and had the

opportunity to assess, inter alia, Appellant’s and Victim’s credibility.   The

court indicated in its opinion that even if the court had heard more

testimony concerning Victim’s credit limit, that testimony would not have

changed the guilty verdict.

      Moreover, Appellant presented other evidence to support his theory

that the transactions were unsuccessful due to insufficient funds in Victim’s


                                     - 12 -
J-S17039-15


account,   and    not   because   Appellant   used   the   wrong   pin   number.

Specifically, Ms. Orr testified that the Middle Street ATM would have taken

and shredded a credit card if the person using the card entered the wrong

pin number three times.     The record evidence shows Appellant attempted

four unsuccessful transactions at the Middle Street ATM; the ATM did not

retain or shred the credit card. Thus, the court heard evidence to support

Appellant’s theory but still found sufficient evidence to convict Appellant.

Consequently, Appellant cannot establish prejudice; and his ineffectiveness

claim fails.     See Spotz, supra; Albrecht, supra; Turetsky, supra.

Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                                     - 13 -